Case: 15-12175     Date Filed: 08/25/2016   Page: 1 of 3


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-12175
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:14-cr-20701-WJZ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

NORMAN JOEL REYES,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 25, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Norman Reyes appeals his total 188-month sentence for possession with

intent to distribute a detectable amount of heroin in violation of 21 U.S.C.
                Case: 15-12175    Date Filed: 08/25/2016    Page: 2 of 3


§ 841(b)(1)(C), and possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1). On appeal, Reyes argues that the district court erred in

enhancing his sentence for using or possessing a firearm “in connection with

another felony offense” pursuant to United States Sentencing Guidelines

§ 2K2.1(b)(6)(B). Reyes contends that the firearm, which he sold in the same

transaction as he sold heroin, did not either facilitate or have the potential to

facilitate another felony offense as required by that provision of the Guidelines.

      The district court’s determination that a firearm was possessed “in

connection with” another felony offense is a finding of fact that we review for

clear error. United States v. Whitfield, 50 F.3d 947, 949 & n.8 (11th Cir. 1995)

(per curiam).

      Under § 2K2.1(b)(6)(B), a four-level sentencing enhancement is appropriate

if the defendant “[u]sed or possessed any firearm or ammunition in connection

with another felony offense; or possessed or transferred any firearm or ammunition

with knowledge, intent, or reason to believe that it would be used or possessed in

connection with another felony offense.” USSG § 2K2.1(b)(6)(B). This

enhancement can be applied “if the firearm or ammunition facilitated, or had the

potential of facilitating, another felony offense.” USSG § 2K2.1, cmt. n.14(A).

The enhancement also applies “in the case of a drug trafficking offense in which a

firearm is found in close proximity to drugs, drug-manufacturing materials, or drug


                                           2
               Case: 15-12175     Date Filed: 08/25/2016    Page: 3 of 3


paraphernalia . . . because the presence of the firearm has the potential of

facilitating another felony offense or another offense.” Id. cmt. n.14(B).

      We have given “an expansive interpretation” to the phrase “in connection

with” as it is used in § 2K2.1(b)(6)(B). See United States v. Rhind, 289 F.3d 690,

695 (11th Cir. 2002) (interpreting the phrase as it appeared in § 2K2.1(b)(5), the

predecessor provision to § 2K2.1(b)(6)(B)). We have also held that “[a] firearm

found in close proximity to drugs or drug-related items simply ‘has’—without any

requirement for additional evidence—the potential to facilitate the drug offense.”

United States v. Carillo-Ayala, 713 F.3d 82, 92 (11th Cir. 2013).

      The district court did not clearly err in applying the § 2K2.1(b)(6)(B)

enhancement to Reyes. Reyes sold a firearm and heroin in the same transaction.

As part of that transaction, Reyes also sold a substance containing “cut,” which is a

non-drug substance intended to be added to heroin to dilute it before resale, as well

as eight rounds of ammunition for the firearm. There was no clear error in the

district court finding that the sale of the firearm both facilitated the simultaneous

drug transaction and had the potential to facilitate future drug resale transactions.

See Carillo-Ayala, 713 F.3d at 92. Upon careful review of the record and

consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                           3